959 F.2d 211
Ivan GONZALEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5738Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
April 27, 1992.

Stephen Finta, Ft. Lauderdale, Fla., for petitioner-appellant.
Dexter Lehtinen, Linda Collins Hertz, U.S. Attys., Dawn Bowen, and Carol Herman, Asst. U.S. Attys., Miami, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before TJOFLAT, Chief Judge, KRAVITCH, Circuit Judge, and GODBOLD, Senior Circuit Judge.
PER CURIAM:


1
This appeal concerns denial of a petition for writ of habeas corpus because petitioner failed to exhaust his administrative remedies.   We affirm.


2
Petitioner Ivan Gonzalez was convicted on one count of possession with intent to distribute three kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.   On December 29, 1988 he was sentenced pursuant to pre-guidelines law to five years imprisonment and four years of supervised release.1


3
The U.S. Parole Commission calculated a presumptive parole date of May 30, 1990. The U.S. Bureau of Prisons did not, however, release petitioner on this date, and he remains incarcerated.


4
In February 1991 Gonzalez filed in the district court a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.   He asserted that because his presumptive release date had passed, he need not exhaust his administrative remedies before seeking relief from the district court.


5
Courts have original jurisdiction over imposition of a sentence.   The Bureau of Prisons is, however, responsible for computing that sentence and applying appropriate good time credit.  U.S. v. Martinez, 837 F.2d 861, 865-66 (9th Cir.1988).   The Bureau of Prisons has established regulations that set forth the procedures that a prisoner must follow before seeking relief from a district court.  U.S. v. Lucas, 898 F.2d 1554, 1556 (11th Cir.1990).   Exhaustion of administrative remedies is jurisdictional.  Id.


6
Petitioner relies upon cases in which the court resentenced a defendant.   Those cases do not deal with computation of sentences by administrative agencies.   See e.g., U.S. v. Whittington, 918 F.2d 149 (11th Cir.1990);  U.S. v. Jones, 722 F.2d 632 (11th Cir.1983).


7
AFFIRMED.



1
 Gonzalez appealed his conviction, challenging the district court's denial of his request for a supplemental jury instruction.   He did not challenge his sentence.   This court affirmed the conviction.  U.S. v. Gonzalez, 886 F.2d 1324 (11th Cir. Aug. 28, 1989)